                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



JAMES C. STRADER,

                           Petitioner,

          v.                                    CASE NO. 19-3137-SAC

STATE OF KANSAS,

                           Respondent.


                        MEMORANDUM AND ORDER

     This matter, a habeas corpus petition filed under 28 U.S.C.

§2254, comes before the Court on petitioner’s post-judgment filings.

                              Background

         On October 2, 2019, the Court dismissed this matter as

time-barred and declined to issue a certificate of appealability.

Petitioner submitted multiple pleadings after the entry of judgment,

and on October 17, 2019, the Court entered an order restricting his

future filings in this action, allowing him to file only an objection

to the restriction, a post-judgment motion, and a notice of appeal
without obtaining authorization from the Court.

     Petitioner has filed an objection (Doc. 44), a motion for

reconsideration (Doc. 45), and a notice of appeal and motion to proceed

in forma pauperis (Docs. 46-47).

                               Analysis

         Petitioner’s objection to the filing restriction

     Petitioner’s objection claims that he has been denied equal
rights and points out that he has sought the appointment of counsel.

He complains that the “clerk of the court and defendants are clearly

covering up .. for defendant, rapist/child molesters … and claiming
e-file errors.” (Doc. 44, p. 5.) He also repeats bare allegations of

harm but identifies no specific, supporting information.

     None of these arguments persuade the Court that the filing

restriction should be modified or removed. The record in this matter

shows that petitioner has repeatedly submitted materials that do not

support a comprehensible claim for relief, and the Court remains

convinced that a filing restriction is warranted in this matter.

              Petitioner’s motion for reconsideration

     The Federal Rules of Civil Procedure do not expressly authorize

a motion for reconsideration. Van Skiver v. United States, 952 F.2d

1241, 1243 (10th Cir. 1991). Rather, following a final judgment, the

Rules permit a party to file a motion to amend the judgment under Rule

59(e) or a motion for relief from judgment under Rule 60(b). Id.

     A motion for reconsideration may be construed as a motion to alter

or amend the judgment under Rule 59(e) if it is filed within 28 days

following the entry of judgment. See Price v. Philpot, 420 F.3d 1158,

1167 n. 9 (10th Cir. 2005). The Court may grant relief under Rule 59(e)

only if the moving party shows (1) there is an intervening change in
the controlling law, (2) there is new evidence that was previously

unavailable, or (3) there is a need to correct clear error or prevent

manifest injustice. See Hayes Family Trust v. State Farm Fire & Cas.

Co., 845 F.3d 997, 1004 (10th Cir. 2017). Finally, a motion under Rule

59(e) may be granted where a “court has misapprehended the facts, a

party’s position, or the controlling law.” Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Such a motion may not be

used to “revisit issues already addressed or advance arguments that
could have been raised in prior briefing.” Id.

     Petitioner’s motion for reconsideration does not present any
argument that justifies relief. He appears to complain broadly about

difficulties with electronic filing, about the typewritten signature

line that appears on the orders entered by the Court, and about events

unrelated to his petition for habeas corpus. Because he does not

provide any reasoned argument that comes within the standards for

granting relief under Rule 59(e), the Court must deny his motion.

    Petitioner’s motion to proceed on appeal in forma pauperis

     The motion to proceed in forma pauperis is granted.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s objection

to the filing restriction (Doc. 44) is overruled.

     IT IS FURTHER ORDERED petitioner’s motion for reconsideration

(Doc. 45) is construed as a motion filed under Rule 59(e) of the Federal

Rules of Civil Procedure and denied.

     IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

on appeal in forma pauperis (Doc. 47) is granted. No certificate of

appealability will issue.

     IT IS SO ORDERED.

     DATED:   This 31st day of October, 2019, at Topeka, Kansas.


                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
